 1

 2
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 3
                                                                      Oct 24, 2018
 4                       UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
 5
     WALBRIDGE ALDINGER LLC, a                  No.    4:18-CV-05141-SMJ
 6   Michigan corporation,
                                                ORDER ADOPTING STIPULATED
 7                            Plaintiff,        PROTECTIVE ORDER

 8               v.

 9   MICHAEL VANFOSSEN, an
     individual,
10
                              Defendant.
11

12         Pursuant to Federal Rule of Civil Procedure 26(c) and the parties’ stipulation,

13   the parties’ proposed Protective Order Regarding Confidentiality, ECF No. 27-1,

14   and Federal Rule of Evidence 502 order, ECF No. 27-2, are approved and

15   incorporated in this Order by reference. Parties filing documents protected under

16   this Order must follow all applicable procedures.1

17

18

19   1
      See U.S. Dist. Ct. for the E. Dist. of Wash., Procedures for the Filing of Sealed
     and Ex Parte Documents for Civil Cases 6 (Aug. 26, 2015),
20   http://www.waed.uscourts.gov/sites/default/files/electronic_how/Sealed%20Hand
     out%20for%20Civil%20Cases-20150827.pdf.


     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
 1         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 2   provide copies to all counsel.

 3         DATED this 24th day of October 2018.

 4
                        ________________________________
 5                      SALVADOR MENDOZA, JR.
                        United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 2
